Name: 83/626/EEC: Commission Decision of 12 December 1983 terminating the anti-dumping proceeding concerning imports of saccharin and its salts originating in China, the Republic of Korea and the United States of America
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-12-15

 Avis juridique important|31983D062683/626/EEC: Commission Decision of 12 December 1983 terminating the anti-dumping proceeding concerning imports of saccharin and its salts originating in China, the Republic of Korea and the United States of America Official Journal L 352 , 15/12/1983 P. 0049 - 0050*****COMMISSION DECISION of 12 December 1983 terminating the anti-dumping proceeding concerning imports of saccharin and its salts originating in China, the Republic of Korea and the United States of America (83/626/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), as amended by Regulation (EEC) No 1580/82 (2), and in particular Article 9 thereof, After consultations within the Advisory Committee as provided for by the above Regulation, Whereas: A. Procedure (1) On 17 August 1979 the Commission initiated an anti-dumping procedure concerning imports of saccharin and its salts falling within subheading 29.26 A of the Common Customs Tariff, corresponding to NIMEXE code 29.26-11 and originating in China, Japan, the Republic of Korea and the United States of America (3). In addition, the Commission on 4 December 1979 also initiated a review of a national anti-dumping duty imposed on imports of saccharin and its salts from the Republic of Korea, imposed by the United Kingdom under the transitional provisions of the Act of Accession (4). Following the examination of the facts, the Commission accepted price undertakings offered in connection with the anti-dumping proceedings concerning imports of saccharin and its salts originating in China, Korea, and the United States of America and terminated the proceeding (5). Japan was found not to be dumping and the anti-dumping proceeding concerning that country was terminated at the same time. (2) The Commission subsequently received a request from the Sherwin Williams Company of Cleveland, Ohio to review the price undertaking concerning imports from the United States of America. The request alleged that the company's exports of saccharin to the United Kingdom no longer caused injury to the Community industry because they did not compete on the same sector of the market. It was also alleged that the Community industry was no longer able to offer security of supply of saccharin on the UK market because of production difficulties. The Commission decided that there was sufficient positive evidence to warrant a review of the injury being caused by all the imports for which price undertakings were in force and reopend the anti-dumping proceeding concerning saccharin and its salts originating in China, Korea and the United States of America (6). (3) The Commission officially so advised the exporters and importers known to be concerned, the representatives of the exporting countries and the complainant and gave the parties directly concerned the opportunity to make known their views in writing and to request a hearing. All the parties made their views known in writing and those requesting a hearing were heard. (4) For the purposes of arriving at a preliminary finding as to whether dumping and injury had occurred the Commission requested and received all the information it considered necessary. (5) Having regard to the injury finding set out below, it was not considered necessary to verify the information supplied by the exporters concerning dumping. (6) In order to verify the injury information received, the Commission carried out checks at the premises of the sole Community producer, the Boots Company PLC, United Kingdom. B. Injury (7) The United Kingdom constitutes the largest single saccharin market in the Community. Boots PLC sell almost all of their production in that market. Exports by the countries involved in the anti-dumping proceeding are also primarily to the United Kingdom. The undertakings given by the exporters were also limited to the United Kingdom. For these reasons, the examination of injury has been confined to the United Kingdom. (8) It was established for 1982 that the largest exporter to the United Kingdom was Japan, a country not subject to the review of the anti-dumping proceeding. Imports from Japan in 1982 amounted to 225 tonnes while the United States of America supplied 134 tonnes, China 119 tonnes and Korea 26 tonnes. (9) Official statistics indicated that in 1982 the average cif price per kilogram of saccharin and its salts of Japanese origin undercut the US imports by 27 %, the Korean imports by 7 % and the Chinese by 19 %. (10) The Community producer was itself a purchaser of saccharin and its salts originating in Japan and therefore had access to a cheaper source of supply than other consumers who were denied the possibility of purchasing from the United States of America, China and Korea at a competitive price because of the existence of minimum price undertakings at a higher level than the actual Japanese export prices. (11) It cannot therefore be sustained that injury is any longer being caused to the Community industry from the imports in question when these imports are at higher prices than those the Community producer pays for imports from Japan. (12) Akzo Chemie in the Netherlands had requested that the existing price undertakings be maintained on the grounds that they had a project for the production of saccharin in Amsterdam. However, these grounds do not per se justify the maintenance of these price undertakings, given in particular the results of the examination of material injury to the existing Community industry. C. Conclusion (13) In these circumstances the Commission considers that the continuation of price undertakings by Chinese, Korean and United States exporters is unnecessary and the proceeding should be terminated. (14) No objection to this course of action was raised in the Advisory Committee, HAS DECIDED AS FOLLOWS: Sole Article The anti-dumping proceeding concerning imports of saccharin and its salts originating in China, the Republic of Korea and the United States of America is hereby terminated. Done at Brussels, 12 December 1983. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 339, 31. 12. 1979, p. 1. (2) OJ No L 178, 22. 6. 1982, p. 9. (3) OJ No C 207, 17. 8. 1979, p. 4. (4) OJ No C 303, 4. 12. 1979, p. 4. (5) OJ No L 331, 9. 12. 1980, pp. 25 and 41. (6) OJ No C 119, 4. 5. 1983, p. 3.